Citation Nr: 0923685	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-13 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for fatigue, to include as 
due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active military service from December 1984 to 
July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim for service 
connection for fatigue as due to an undiagnosed illness.


In an April 2006 rating decision, the Veteran was granted 
service connection for a cognitive disorder, not otherwise 
specified as due to an undiagnosed illness with symptomatic 
manifestations of attention, memory and sleep impairments and 
assigned a 30 percent evaluation, effective November 19, 
2002.

The case was previously before the Board in May 2008, at 
which time it was remanded for an opinion as to the etiology 
of the Veteran's claimed fatigue, specifically, whether it 
represents signs and symptoms of, or a manifestation of, an 
undiagnosed illness or a chronic multisymptom illness, or 
whether it is attributable to a known clinical diagnosis, 
such as the Veteran's diagnosed non-service-connected heart 
disease.


FINDINGS OF FACT

1. The Veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The evidence of record demonstates that the Veteran's 
claimed fatigue is related to his diagnosed non-service-
connected cardiovascular disease.


CONCLUSION OF LAW

Fatigue was not incurred in or aggravated by service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309, 3.317 (West 2002 & Supp. 2008).





							[Continued on Next Page]
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in January 2003, December 2003, 
March 2006 and June 2008.  The January 2003 letter fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims, specifically including presumptive conditions, and of 
the appellant's and VA's respective duties for obtaining 
evidence. The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran was provided with VA examinations 
and related tests in January 2004 and August 2008.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Decatur, Atlanta VA Medical Center 
(VAMC) and private medical records were obtained from the 
Dekalb Medical Center, Dr. S.W.S., Dr. J.W.T. (Retina 
Specialists of Georgia); Dr. C.T.B.; and South Center for 
Endocrinology.  The Veteran requested records be obtained on 
his behalf from the Atlantic Dermatology in Wilmington, N.C.; 
however, the office replied that they had no records on file. 
The appellant was afforded VA medical examinations in January 
2004 and August 2008.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2008).  
Alternatively, service connection also may be established 
under § 3.303(b) by demonstrating continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b) (2008).

VA shall pay benefits to a Persian Gulf Veteran for objective 
indications of chronic disability resulting from an illness 
manifested by one or more presumptive signs or symptoms that 
began during active military service and cannot be attributed 
to any known clinical diagnosis. See 38 C.F.R. § 3.317 
(2008).

The VA shall compensate a Persian Gulf Veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders, provided that such disability 
became manifest during active service or not later than 
December 31, 2011 and by history, physical examination and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2008).  
However, if signs or symptoms are medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); 
see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000).

As a threshold matter, the Board notes that military records 
reflect that the Veteran served in the Southwest Asia Theater 
of Operations in support of Operation Desert Storm.  The 
Veteran asserts his claimed disability is due to exposure to 
nerve agents, including sarin gas, and/or to another 
undiagnosed illness.  A July 1997 letter to the Veteran in 
the claims file states that the Veteran's unit was present at 
or near Khamisiyah, Iraq, in March 1991 when weapons 
containing low levels of the nerve agents sarin and 
cyclosarin may have been released into the air.

With respect to the Veteran's claim that his fatigue could be 
due to his exposure to sarin gas in service, the Secretary of 
Veterans Affairs, under the relevant statutory authorities, 
has determined that there is no basis for establishing a 
presumption of service connection for any illness suffered by 
Gulf War Veterans based on exposure to, among other agents, 
sarin agents.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 
66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

This determination was made subsequent to studies overseen by 
the National Academy of Sciences and the Department of 
Defense.  Id.  Specific findings regarding sarin indicate 
that the low level of exposure from Khamiyisah were 
insufficient to trigger acute symptoms in any known service 
member in the area and that no long term side effects could 
be identified from longitudinal study of the effected 
population at Khamiyisah and from other populations exposed 
to sarin agents.  Accordingly, there is no competent evidence 
of record to show that any current disability has a 
relationship to the inservice exposure to sarin agents.

Although written statements from the Veteran have been taken 
into consideration in this case regarding his symptoms since 
his exposure to sarin gas, without medical training, the 
Veteran is not qualified to render a medical opinion 
regarding the etiology of a disability, including the 
disabilities at issue.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Veteran has claimed fatigue as due to an undiagnosed 
illness.  The Veteran reports increasing symptoms since his 
return from the Persian Gulf of forgetfulness, decreased 
concentration and attention with sleep disturbances, and some 
increased irritability.

The Veteran's January 2004 VA Neuropsychological examination 
results showed the Veteran has a cognitive disorder affecting 
attention processes and motor speed. Memory impairment was 
noted and the Veteran's attention and vigilance was described 
as borderline impaired to low average.  Motor speed and 
coordination were noted as low average to borderline.  The 
examiner stated there was evidence of attention problems 
across tests, e.g., copying errors for complex figure and 
repetition errors on the word learning memory test.  The 
examiner concluded that the Veteran's memory problems are 
likely related to his attention problems.  He stated that 
exposure to sarin and cyclosarin and preventive medicine 
medications may be causative in his findings.

The Veteran's VA treatment records from November 2002 to 
April 2003 show no references to fatigue.

Private treatment records from January 2005 to February 2006 
show that the Veteran received treatment for diabetes, 
hypertension and coronary syndrome.  

As stated above, the Veteran has been service-connected for a 
cognitive disorder, not otherwise specified as due to an 
undiagnosed illness with symptomatic manifestations of 
attention, memory and sleep impairments and assigned a 30 
percent evaluation effective November 19, 2002.

The Board remanded the Veteran's claim for fatigue as 
secondary to an undiagnosed illness for VA examination and 
opinion to clarify whether the Veteran's claimed fatigue 
represented signs and symptoms of, or a manifestation of, an 
undiagnosed illness or a chronic multisymptom illness, or 
whether it was attributable to a known clinical diagnosis, 
such as the Veteran's diagnosed non-service-connected heart 
disease.

The Veteran underwent a VA examination in August 2008.  The 
examiner stated that there was no evidence from the 2004 VA 
examination that fatigue was related to cognitive problems.  
While the examiner further stated that fatigue is a common 
complaint in neurology and can be traced back to 
psychological factors, other the medical factors, such as the 
Veteran's cardiac problems, hypertension, sleep apnea and 
insomnia, could be related to his complaints of fatigue.  He 
opined that these later factors, rather than the 
psychological factors, are the most likely explanations for 
the Veteran's fatigue.  He stated that there are possible 
other neurological explanations for fatigue in general 
populations, but, based on history, examination, MRI and 
complaints, there is no reason to expect any other cause such 
as HIV, Epstein-Barr, Lyme disease or other rare conditions 
that progress to the point of affecting cognition and causing 
fatigue.  The examiner concluded that it is at least as 
likely as not that the Veteran's fatigue is related to 
cardiac disease.  Other explanations include hypertension, 
sleep apnea and psychological factors.  

With regard to the disability claimed, the Board has 
carefully considered the Veteran's statements, and does not 
doubt his sincerity.  The Veteran is certainly competent, as 
a layman, to report that as to which he has personal 
knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although 
the Veteran contends that he has fatigue as a medically 
unexplained chronic multisymptom illness, he is not competent 
to offer his medical opinion as to cause or etiology of the 
claimed disability, because there is no evidence of record 
that the Veteran has specialized medical knowledge as to 
diagnosing medical conditions.  Routen v. Brown, 10 Vet. App. 
183 (1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Veteran's statements are not 
competent medical evidence as to a causal relationship 
between fatigue as due to an undiagnosed illness due to 
service in the Southwest Asia Theater of Operations.

Therefore, service connection for an undiagnosed illness due 
to service in the Persian Gulf is not warranted for fatigue, 
as it has been attributed to known diagnosis of cardiac 
disease, which is not service-connected.  As such, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  Accordingly, the claim for service 
connection for fatigue as due to an undiagnosed illness must 
be denied.


ORDER

Entitlement to service connection for fatigue due to an 
undiagnosed illness due to service in the Persian Gulf is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


